IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40870

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 397
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 25, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MITCHELL JAMES BIAS,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Minidoka County. Hon. Michael R. Crabtree, District Judge.

       Judgment of conviction and unified sentence of eight years, with two years
       determinate, for conspiracy, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Elizabeth Ann Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Mitchell James Bias was found guilty of conspiracy, with the object of committing the
crimes of robbery and burglary. Idaho Code § 18-1701. The district court sentenced Bias to a
unified term of eight years, with two years determinate. Bias appeals, contending his sentence is
excessive.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing


                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Bias’s judgment of conviction and sentence are affirmed.




                                                   2